Citation Nr: 1449391	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for a psychiatric disability from January 1, 1982.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.                              and the Veterans Coalition


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 1981 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington. The Veteran submitted his notice of disagreement (NOD) to the rating decision in October 1982. A statement of the case (SOC) was not issued in response to the Veteran's NOD. In April 2008 the Veteran, through his representative, filed a claim for clear and unmistakable error (CUE). In a June 2008 rating decision, the RO denied the Veterans CUE claim. In a March 2012 decision, the Board held that since Veteran's appeal was timely initiated by his submission of the October 1982 NOD, the October 1981 rating decision was not final; therefore, not subject to a CUE claim. The Board remanded the claim for the RO to issue a SOC in the matter. A review of the record shows that the RO has complied with all remand instructions issuing the Veteran a SOC in March 2012.


FINDINGS OF FACT

1. In a May 1971 rating decision, an initial evaluation of 100 percent was assigned for schizophrenic reaction, effective May 1971.  
 
2. In October 1981, the RO reduced the disability evaluation for the Veteran's service-connected schizophrenic reaction from 100 percent to 70 percent, effective January 1, 1982.  

3. The evidence at the time of the October 1981 rating decision did not demonstrate a sustained material improvement in the Veteran's schizophrenic reaction that was reasonably certain to be maintained under the ordinary conditions of life.



CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected schizophrenic reaction from 100 percent to 70 percent was improper; the criteria restoration of a 100 percent disability rating for a psychiatric disability from January 1, 1982 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (a) (b), 4.130, Diagnostic Code 9204 (DC) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided prior to the initial unfavorable decision on the claim. Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2002). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e).  

The procedural requirements for reduction have been satisfied in this case. The October 1981 rating decision was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. No additional evidence or hearing request was submitted during the 60-day period prior to the reduction taking effect. As such, the proper procedures were followed.  

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.  

VA provided a special mental examination in August 1981, which the RO used as a basis in reducing the Veteran's rating.  The adequacy of this examination will be addressed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more, which is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Ratings on account of a disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Id. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

October 1981 Reduction

As previously mentioned, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. Specifically, certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

Here, the record does not establish that the October 1981 rating reduction was warranted. The Veteran was initially assigned a 100 percent rating in May 1971. The May 1971 rating decision reflects that the Veteran was separated from service due to his mental illness. The rating decision further noted that the Veteran's symptoms associated with his mental condition were flat affect and difficulty relating. Lastly, the rating decision noted that while the Veteran had a marked impairment to function in the military, he was thought to be able to work in the civilian community and handle his own financial affairs. 

The RO based its rating decision on an August 1981 VA special psychiatric examination. The physician opined that the Veteran's mental condition was at least in partial remission. The August 1981 examination noted that the Veteran tended to think vaguely and experienced occasional auditory hallucinations. The examination further reflected that the Veteran received his real estate license but was having a difficult time selling homes. The October 1981 rating decision reiterated the physician's examination report and subsequently reduced the Veteran's rating from 100 percent to 70 percent. The Board finds that the October 1981 rating reduction to be improper for the below reasons.

Diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 38 C.F.R. § 3.344(a). Here, the RO based its decision to reduce the Veteran's rating solely on the August 1981 examination. The record does not indicate nor did the RO assert that the Veteran's disability demonstrated a sustained improvement. Instead, the record reflects that the Veteran's condition remained unchanged since his initial rating, more than ten years prior to his rating reduction. (See 1975, 1973, 1972, and 1971 rating decisions). While the August 1981 examination noted the Veteran was employed, the record reflects that the Veteran had a history or intermittent work since separation. More so, the initial 1971 rating indicated the Veteran's ability to work. Furthermore, the August 1981 examination fails to note or mention that a review of the entire claims folder was achieved. The 1981 examiner failed to discuss and compare the Veteran's mental condition at the time of the examination to previous examinations conducted. Based on the above, the Board finds that the evidence on record at the time of the October 1981 rating decision did not establish a sustained improvement in the Veteran's disabling condition. Thus, the Veteran's disability rating should not have been reduced.


ORDER

A 100 percent disability evaluation for the Veteran's schizophrenic reaction is restored, effective January 1982, the date of the reduction.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


